Citation Nr: 1644076	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-30 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (previously claimed as an adjustment disorder with anxiety and depression), to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a left wrist condition.

4.  Entitlement to service connection for a right wrist condition.  

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for a right shoulder condition.

7.  Entitlement to an initial disability rating in excess of 10 percent for right knee sprain.  
 
8.  Entitlement to an increased disability rating in excess of 10 percent for left knee strain/sprain (previously evaluated as internal derangement of the left knee with anterior cruciate ligament tear under DC 5259).  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2016.  

The issue of entitlement to service connection for an acquired psychiatric disorder (previously claimed as an adjustment disorder with anxiety and depression), to include whether new and material evidence has been received to reopen a previously denied claim, is decided in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The evidence received since the February 2012 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the acquired psychiatric condition claim.  

2.  A psychiatric disorder, manifested by Anxiety Disorder, NOS with subclinical features of Obsessive Compulsive Disorder and Generalized Anxiety, and Depressive Disorder, NOS, is shown to have been incurred during service. 


CONCLUSIONS OF LAW

1.  Because evidence received since February 2012 is new and material, the claim of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria to establish service connection for a psychiatric disorder, manifested by Anxiety Disorder, NOS with subclinical features of Obsessive Compulsive Disorder and Generalized Anxiety, and Depressive Disorder, NOS, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim of service connection for a psychiatric disorder.  He was previously denied service connection for a psychiatric condition on two occasions, most recently in February 2012.  The current claim is not a new claim because in his original claim the Veteran described, and VA construed, the claim as encompassing any psychiatric disorder.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  Therefore, his current claim must be considered as a petition to reopen, and the Board must proceed by addressing this jurisdictional issue first.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

I.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In the instant case, the Veteran filed an original claim of service connection for adjustment disorder with anxiety and depression in November 2008.  The RO denied the claim in a March 2009 rating decision.  The Veteran filed a notice of disagreement (NOD) later in March 2009.  A statement of the case (SOC) was issued in March 2010.  A VA Form 9 was not received within the remainder of the one-year period following the March 2009 rating decision or within 60 days of the March 2010 SOC.  

In July 2011, the Veteran filed a claim of service connection for anxiety disorder.  In a February 2012 rating decision, the RO reopened the prior claim and denied it on the merits.  The RO determined that the evidence did not show that a psychiatric disorder was incurred in or caused by military service.  

Notification of this February 2012 decision was sent to the Veteran's last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then appeal the February 2012 determination, no new and material evidence was received prior to expiration of the appeal period, and no further official service department records have been obtained.  Accordingly, the February 2012 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

The Veteran filed the instant claim in March 2013.  Since that time, the Veteran has provided further testimonial evidence at his May 2016 Board hearing.  The Board finds that this evidence is "new" because it was not before the adjudicator in February 2012.  The Board also finds that this new evidence is "material" because it relates to whether the Veteran has a psychiatric diagnosis that had its onset during service, which is an unestablished fact that may provide a reasonable possibility of substantiating the claim.  

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for acquired psychiatric disorder (previously claimed as an adjustment disorder with anxiety and depression).  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  

II.  Service Connection 

Having reopened the claim of service connection for a psychiatric disorder, the Board has carefully reviewed the evidence of record and finds that service connection is warranted for the condition.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In the present case, as a threshold matter, there is no question that a current diagnosis is present.  In April 2009, the Veteran's treated psychologist (co-signed by his treating psychiatrist) wrote a supporting letter explaining that the diagnoses were Anxiety Disorder, NOS with subclinical features of Obsessive Compulsive Disorder (OCD) and Generalized Anxiety (GAD), and Depressive Disorder, NOS.  The ongoing VA treatment records continue to reflect such assessments.  Accordingly, a currently disability is established.  

As to in-service incurrence, there is some indication of psychiatric symptoms during service as indicated in a June 2002 psychiatric evaluation where the Veteran reported, for instance, depression.  

In this regard, there is some question as to whether the Veteran's in-service symptomatology may have preexisted service.  For instance, the June 2002 in-service evaluation noted prior diagnoses of attention deficit hyperactivity disorder, oppositional defiant disorder (ODD), plus cannabis dependence since age 14.  For purposes of resolving this appeal, however, this recorded history does not provide clear and unmistakable evidence that any current condition preexisted service.  See Paulson v. Brown, 7 Vet. App. 466 (1995); cf Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012).  Thus, the presumption of soundness is not rebutted, and the in-service incurrence element is established. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Horn, 25 Vet. App. at 235.

As for the nexus requirement, the April 2009 letter from the Veteran's treating VA psychologist establishes a nexus to service.  She began by noting that she had been providing psychotherapy to the Veteran's since December 1, 2008.  After noting the Veteran's report of stressful events during service, including being "grossly mistreated, harassed and disrespected by his superiors and fellow seaman," the psychologist stated that "based on my clinical assessment of [the Veteran], his anxiety and depressive symptoms are more likely than not related to his military service, specifically to the events described above."

At present, the Board can find no reason to call into question or otherwise discount the probative weight of this opinion.  The opinion is clear and unequivocal, and it is uncontradicted by any other evidence of record.  It also appears to have been based on the relevant information, and the examiner's explanation is understandable with all inferences appearing to follow from the facts and information given.  Thus, the opinion is probative.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Consequently, confined to the context of this present review of the case on a de novo basis, the Board finds that the evidence is in equipoise on the nexus element and the benefit-of-the-doubt doctrine must apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that a psychiatric disorder, manifested by Anxiety Disorder, NOS with subclinical features of Obsessive Compulsive Disorder and Generalized Anxiety, and Depressive Disorder, NOS, is shown to have been incurred during service.  Accordingly the claim must be granted.


ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, the appeal to this extent is allowed.

Service connection for a psychiatric disorder, manifested by Anxiety Disorder, NOS with features subclinical features of Obsessive Compulsive Disorder and Generalized Anxiety, and Depressive Disorder, NOS, is granted.  



REMAND

The Board has conducted a preliminary review of the remaining issues in this matter, but has found that further evidentiary development is warranted as follows.  

Back, Wrists, Shoulders

With regard to the claim of service connection for the back, wrists, and shoulders, remand is needed to obtain potentially relevant evidence and to conduct a VA examination.  

With regard to the outstanding records, the Veteran, at his Board hearing, testified that he had previously gone to the emergency room for his back.  Board Hr'g Tr. 24.  It appears he intended to mean a non-VA emergency room.  Because those records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

With regard to the need for an examination, the Veteran testified at his Board hearing that he has had symptoms in these joints since service.  See Board Hr'g Tr. 17, 23.  Although the evidence of record does not reflect a current diagnosis in all of these joints, the Veteran's testimony of ongoing symptoms is sufficient to trigger a VA examination.  

Furthermore, the Veteran served aboard the USS Nimitz (CVN-68) while it was in the Persian Gulf in 2003 (as shown by a May 2014 Navy Unit Commendation in his personnel file).  This means that he is a Persian Gulf Veteran within the meaning of § 3.317.  See 38 C.F.R. § 3.317(e).  Thus, the lack of a diagnosis is nondeterminative at this point.  A VA examination is needed to address whether the current symptoms in any claimed joint may be due to service, including on the basis of his Persian Gulf War service.  


Knees

The claim for increased ratings for the left and right knees must be remanded to obtain a new VA examination.  At his May 2016 Board hearing, the Veteran indicated that the condition of his knees had progress and worsened since the last VA examination, which was conducted in August 2013.  See Board Hr'g Tr. 13.  He also testified that the last VA examination did not accurately represent the severity of his condition.  Board Hr'g Tr. 25.  In light of these contentions, a remand is necessary to arrange for a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The Board also finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain records from all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment at any non-VA emergency rooms for his back.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records "scanned in" to the electronic database.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the claimed back, wrists, and shoulders.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms in each joint are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such known clinical diagnosis in any joint, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern in any joint is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder in the back, wrists, or shoulders (as opposed to any symptoms that cannot be attributed to a known diagnosis) had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering all questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected knee conditions.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's knee disabilities.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  

Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


